DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US 2010/0305012)
In regards to claim 1, Miyamoto teaches lubricant composition which is suitable as fluorine oil or fluorine grease (abstract).  The composition comprises fluorine lubricating oil such as a perfluoropolyether (pfpe) compound of Formula V having a CF3 side chain and having Rf end groups having from 1 to 5 carbon atoms and a repeat unit i which is an integer of from 2 to 200 [0077 – 0080].  The composition is useful as grease for bearings, gears, etc. [0051].  
The composition comprises the base oil and a fluorine-amide compounds, wherein the fluorine-amide compound is present at from 0.1 to 20% with a remainder of the base oil at from 80 to 99.9% absent of other additives [0090 – 0092].  The composition can comprise a thickener such as polytetrafluoroethylene (PTFE) which having a particle diameter of from 0.01 to 50 m, or from 0.1 to 30 m [0102, 0105].  The thickener can also comprise melamine cyanurate [0107].  
Since the composition comprises the claimed ingredients it would be suitable for providing the intended use as composition for resin-resin sliding portion or resin-metal sliding portion.
In regards to claims 2, 3, Miyamoto teaches the composition having the pfpe of formula (1) as previously stated.
In regards to claim 4, Miyamoto teaches the composition comprising ptfe thickener in amounts of 15% or 30% [0185, Table 1].  
In regards to claim 5, Miyamoto teaches the composition which can further comprise additional thickeners such as melamine cyanurate as previously stated.  Since Miyamoto exemplifies the presence of thickeners at amounts of from 5 to 30%, when additional thickeners such as melamine cyanurate is used, it appears obvious that they would have been useful similar amounts of between 5% and up to 30% or at least as the balance of 0 to 15% when ptfe is used at 15% for instance.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Alternatively, in view of Endo (EP 1 878 785A1) which similarly teaches grease composition for bearings comprising pfpe fluorine oil, ptfe and melamine cyanurate thickeners, wherein the melamine cyanurate is present in amounts of from 10 to 30% [009 – 0012].  Thus, persons of ordinary skill in the art at the time the claims were filed would have found it obvious to have used melamine cyanurate at from 10 to 30% as thickener in the composition of Miyamoto, as Akihiko teaches such amounts are useful as thickeners in similar compositions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771